Cuyahoga County, No. 65673. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of the motion of amicus curiae, Northern Ohio Fire Fighters’ Association, to participate in oral argument on November 8, 1995,
IT IS ORDERED by the court, effective October 19, 1995, that the motion for leave to participate in oral argument on November 8, 1995, be, and hereby is, granted, provided that amicus curiae, Northern Ohio Fire Fighters’ Association, shares the time allotted to appellants.